DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to data transferring. The closest prior art, US 201/0063432 Martin et al disclose wireless data transmission. However, none of the prior art teach or suggest a first power supply interface configured to provide a first direct voltage, a second power supply interface configured to provide a second direct voltage, a transmitting interface, a master control chip, a transformer, a current limiting module, a first capacitor and a switch module; wherein, a first end of a primary coil of the transformer is connected to the first power supply interface, a second end of the primary coil of the transformer is connected to a first end of the current limiting module and a first end of the first capacitor respectively, a first end of a secondary coil of the transformer is connected to the second power supply interface, and a second end of the secondary coil of the transformer is connected to the transmitting interface; and a second end of the current limiting module and a second end of the first capacitor are connected to an input end of the switch module; or, the first end of the primary coil of the transformer is connected .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0063432 Martin et al disclose wireless data transfer. US 2009/0021219 Yoda et al disclose power control device. US 2017/0086281 Avrahamy discloses extracting power in a switch location. US 2009/0096413 Partovi et al disclose inductive charging.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632